ACCEPTED
                                                                                    06-16-00009-CV
                                                                         SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                                9/9/2016 1:39:22 PM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK


                    NO. 06-16-00009-CV
                                                              FILED IN
               IN THE SIXTH COURT OF APPEALS 6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                                                    9/9/2016 1:39:22 PM
            WILLIAM R. AND SUSAN M.          KNODERER, DEBBIE AUTREY
                                                            Clerk
                                       Appellants
                                  V.
 STATE FARM LLOYDS, PENNI PERKINS, AND TOM ROBERTS,
                                       Appellees

                     Appeal from Cause No. 74-037
               354th District Court of Hunt County, Texas
                     Honorable Richard A. Beacom

           APPELLEE STATE FARM LLOYDS’
UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF

     Levon G. Hovnatanian                       Melinda R. Burke
     State Bar No. 10059825                  State Bar No. 03403030
  hovnatanian@mdjwlaw.com                     burke@mdjwlaw.com
  MARTIN, DISIERE, JEFFERSON              MARTIN, DISIERE, JEFFERSON
        &WISDOM, L.L.P.                         &WISDOM, L.L.P.
      808 Travis, 20th Floor           16000 N. Dallas Parkway, Suite 800
      Houston, Texas 77002                    Dallas, Texas 75248
  (713) 632-1700 – Telephone              (214) 420-5500 – Telephone
   (713) 222-0101 – Facsimile              (214) 420-5501 – Facsimile
                               Joe Weis
                        State Bar No. 21102600
                         jweis@pgnwlaw.com
                          ATTORNEY AT LAW
                        2507 Washington Street
                             P.O. Box 765
                     Greenville, Texas 75403-0765
                      (903) 455-1876 – Telephone
                      (903) 455-1710 – Facsimile
TO THE HONORABLE COURT OF APPEALS:

       Comes now the appellee—State Farm Lloyds (“State Farm”)—and

respectfully moves for a thirty-one-day extension of time to file its brief. State

Farm has requested and received one previous extension of time (of 30 days) to file

its brief.

       The current deadline for State Farm to file its brief is Friday, September 9,

2016. This motion is e-filed on Friday, September 9, 2016, and is therefore timely

field. See TEX. R. APP. P. 38.6(d) (“A motion to extend the time to file a brief may

be filed before or after the date the brief is due.”).

       The facts reasonably relied upon to explain the need for an extension of time

are as follows. Levon G. Hovnatanian, State Farm’s lead appellate counsel and the

attorney who is responsible for preparing State Farm’s brief, has been extremely

busy with other pressing matters, including:

       1.    Mr. Hovnatanian’s 14-year-old daughter was injured in a soccer game

last Sunday in Oklahoma when she was kicked hard in the back. Subsequently,

she has experienced soreness and nausea and has required his care at home.

       2.    Mr. Hovnatanian’s 17-year-old son has been ill with flu-like

symptoms the past week. During that time, he has required Mr. Hovnatanian’s

care at home.




                                            1
      3.      Mr. Hovnatanian prepared, and, on August 30, 2016, filed The

Parties’ Rule 42.1(a)(2) Agreement And Motion To Dismiss Appeal, in Cause No.

07-15-00026-CV; WC 1217-1221 Haven Lane, LP, Appellant v. Mid-Century

Insurance Co., Appellee; in the Seventh Court of Appeals.

      4.      Mr. Hovnatanian is preparing the reply brief of the appellant, due

(after one extension) on September 30, 2016, in Cause No. 14-16-00115-CV; AC

Plastiques USA, LLC v. James Construction Group, LLC; in the Fourteenth Court

of Appeals.

      5.      Mr. Hovnatanian is preparing the brief of amicus curiae Property

Casualty Insurers Association of America, to be submitted shortly in No. 16-

0179; Century Surety Company, Petitioner v. Jane Doe, Respondent; in the

Supreme Court of Texas.

      6.      Mr. Hovnatanian is preparing two very lengthy Daubert motions, due

on September 23, 2016, on behalf of T. Gerald Treece, Individually and as

Independent Executor of the Estate of John M. O’Quinn, in Cause No.

392,247,417; In Re:      John M. O’Quinn, Deceased; The John M. O’Quinn

Foundation, Plaintiff v. T. Gerald Treece, Individually and as Independent

Executor of the Estate of John M. O’Quinn, Deceased, Defendant; in Probate Court

No. Two, Harris County, Texas.




                                        2
         Considering the above, the appellee, State Farm Lloyds, respectfully

requests a thirty-one-day extension of time to Monday, October 10, 2016, to file its

brief.

                                  Respectfully submitted,

                                  MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                                  By: /s/Levon G. Hovnatanian
                                      Levon G. Hovnatanian
                                      State Bar No. 10059825
                                      hovnatanian@mdjwlaw.com
                                  808 Travis, 20th Floor
                                  Houston, Texas 77002
                                  (713) 632-1700 – Telephone
                                  (713) 222-0101 – Facsimile

                                  MARTIN, DISIERE, JEFFERSON &WISDOM, L.L.P.

                                  By: /s/Melinda R. Burke
                                      Melinda R. Burke
                                       State Bar No. 03403030
                                      burke@mdjwlaw.com
                                  16000 N. Dallas Parkway, Suite 800
                                  Dallas, Texas 75248
                                  (214) 420-5500 – Telephone
                                  (214) 420-5501 – Facsimile

                                  By: /s/ Joe Weis
                                      Joe Weis
                                      State Bar No. 21102600
                                      jweis@pgnwlaw.com
                                  ATTORNEY AT LAW
                                  2507 Washington Street
                                  P.O. Box 765
                                  Greenville, Texas 75403-0765
                                  (903) 455-1876 – Telephone
                                  (903) 455-1710 – Facsimile
                                         3
                                 ATTORNEYS FOR
                                 APPELLEE STATE FARM LLOYDS

                     CERTIFICATE OF CONFERENCE

      This is to certify that I communicated with Mr. Russell J. Bowman, counsel
for appellants William R. and Susan M. Knoderer, on September 8, 2016, inquiring
whether he opposes this motion, and he advised that he does not oppose the
motion.

                               /s/Levon G. Hovnatanian
                               Levon G. Hovnatanian
                               September 9, 2016

                     CERTIFICATE OF COMPLIANCE
      This is to certify that this computer-generated unopposed motion for
extension of time to file brief of appellee State Farm Lloyds contains 425 words.

                               /s/Levon G. Hovnatanian
                               Levon G. Hovnatanian
                               September 9, 2016

                        CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of this unopposed motion for
extension of time to file brief of appellee State Farm Lloyds has been forwarded,
by the methods indicated below, to the individual listed below on this 9th day of
September, 2016.
      Mr. Russell J. Bowman
      russelljbowman@sbcglobal.net
      800 West Airport Freeway, Suite 860
      Irving, Texas 75062
      (via e-File and e-Mail)
      (Attorney for Appellants William R. and Susan M. Knoderer)

                                    /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian



                                        4